Citation Nr: 0735049	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  04-24 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder due to personal assault.

2.  Entitlement to service connection for a right wrist 
condition.

3.  Entitlement to service connection for a left wrist 
condition.

4.  Entitlement to service connection for a right ankle 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1977 to 
July 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claims were filed in June 2003 with the 
Detroit, Michigan, RO.  On her application, she indicated her 
address was a P.O. Box in Battle Creek, Michigan.  Sometime 
thereafter, the RO received notice that the veteran's address 
had changed to Lansing, Michigan.

When the veteran filed her VA Form 9 in June 2004, she 
requested a hearing in this matter before a Veterans Law 
Judge sitting at the RO. In addition, she indicated that her 
address had changed to one in Tampa, Florida.  It is 
noteworthy that the veteran filed the VA Form 9 with the RO 
in St Petersburg, Florida.  The St. Petersburg RO, 
thereafter, transmitted the VA Form 9 to the RO in Detroit, 
Michigan, because the veteran's file was there.  On October 
25, 2004, however, the veteran's file was permanently 
transferred to the St. Petersburg RO.  All correspondence 
mailed to the veteran subsequent to June 2003 was sent to her 
Tampa, Florida, address including a Supplemental Statement of 
the Case issued in February 2005.  

However, in July 2006, her claims file was transferred back 
to the Detroit RO, although the rationale for that is not 
apparent in the record.  When the May 2007 hearing notice 
letter was sent by the Detroit RO, it was mailed to the 
veteran's old post office box in Battle Creek, Michigan.  
This letter was returned to the Detroit RO on June 7, 2007.  
On the envelope is written in red ink "not me" and "wrong 
P.O. Box."  The U.S. Postal Service's yellow sticker 
indicates it was returned to sender as "not deliverable as 
addressed unable to forward."  A yellow handwritten memo 
note dated June 15, 2007, stapled on the front page of the 
letter also indicates that the veteran's representative has 
the same address; however, the telephone number it had was 
disconnected.  It also states that they believed that the 
veteran may have moved to Florida.

The Board finds that all attempts to provide the veteran with 
the requested Travel Board hearing have not been exhausted, 
and there is nothing in the file to indicate that she does 
not continue to desire a personal hearing before a Travel 
Board.  Thus the veteran's request for a Travel Board hearing 
remains pending.  In view of the pending hearing request in 
this matter, the Board must remand the case to ensure that 
the veteran is afforded all due process of law. 

Accordingly, this case is REMANDED for the following 
development:

The veteran's claims file should be 
transferred to the RO in St. Petersburg, 
Florida, and the veteran should be scheduled 
for a Travel Board Hearing in accordance 
with applicable procedures.  The veteran and 
her representative should be provided with 
notice as to the time and place to report 
for the hearing, and the notice should be 
mailed to the veteran's last address of 
record in Tampa, Florida.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



